         Case 4:19-cv-01424-YGR Document 94 Filed 02/06/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES

 Date: 2/6/2020                  Time: 9:30am-9:55am [total Judge: YVONNE
                                 time for two cases]          GONZALEZ ROGERS
 Case No.: 19-cv-01424-YGR       Case Name: The Vineyard House, LLC v. Constellation
                                 Brands U.S. Operations, Inc.
 Related case

Attorney for Plaintiff: Glenn Zwang and Jeffrey Judd
Attorney for Defendant: Edward Colbert
 Deputy Clerk: Frances Stone                       Court Reporter: NOT REPORTED


                                     PROCEEDINGS
Telephone Conference re scheduling - HELD

Notes: Court will issue order regarding revised dates in CMC statement.
